Case 2:19-mj-30563-DUTY ECF No.1 filed 10/28/19 PagelD.1 Page1of4

AUSA Barrington Wilkins 313.226.9621
AQ 9} (Rev. 08/09) Criminal Complaint Special Agent Kristopher Mead 313.393.3793

UNITED STATES DISTRICT COURT

for the

Eastern District of Michigan
United States of America

Vv.

:2:19-mj-30563
Andrzej Rebilas aka Andres Rebilas Case:2 !

Judge: Unassigned,
Filed: 10-28-2019 At 10:10 AM

USA V. REBILAS (LH)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of October 23, 2019 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
8 USC 1325(a) Being an alien that entered the United States by knowingly eluding

examination and inspection by immigration officers; and willfully concealed a
material fact in order to gain entry into the United States on October 23, 2019.

This criminal complaint is based on these facts:

Continued on the attached sheet.

 

a Complainant’s signature

Kristopher A. Mead, CBP Enforcement Officer
Printed name and title

Sworm to before me and signed in my presence. / Livy MMG La

Date: October 28, 2019 Judge's signature

 

City and state: Detroit, Michigan Mona K. Majzoub, U.S. Magistrate Judge
Printed name and title
Case 2:19-mj-30563-DUTY ECF No.1 filed 10/28/19 PagelD.2 Page 2of4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHGAN

IN RE: REBILAS, Andrzej

AFFIDAVIT

The affiant being duly deposed and sworn states:

1. 1, Kristopher A. Mead, am an Enforcement Officer with the Department of
Homeland Security, Customs and Border Protection, and have been employed
with the same for over sixteen years, of which the last five years I was a Task
Force Officer with Homeland Security Investigations. During my career as a
law enforcement officer, I have been involved in various investigations and
arrests concerning alien smuggling, immigration fraud, and false statements,
and I have received training in these areas. This affidavit is submitted in support
of a finding of probable cause and is a summary of information known to law
enforcement personnel, other civilian witnesses, and me from personal

knowledge.

2. On October 23", 2019 at approximately 2:30 pm at the Detroit Fort Street
Cargo Facility in Detroit, Michigan, Customs and Border Protection Officers
(CBPO) had encountered a white 2015 Freightliner truck bearing New York
plate “47648PC”, which was hauling a double trailer bearing Maine plate
“B635970”. This truck was driven by Kyle Manthe, who was the sole occupant
in the passenger cabin of the truck. Supervisory CBPO T. Silmi approached the
truck in the pre-primary area and asked the driver if he was by himself, to which
Manthe responded positively, and then was directed to stay in the lane as he was
selected to be scanned by x-ray. Pre-primary is the area at the Port-Of-Entry
where vehicles lines up in separate lanes and wait to be inspected by CBP

Officers.
Case 2:19-mj-30563-DUTY ECF No. 1 filed 10/28/19 PagelD.3 Page 3 of 4

3, CBPO C. Kerby was operating the x-ray and noticed an anomaly that resembled
a sitting person in the front passenger side of the trailer driven by Manthe. See
figure 1. CBPO C. Kerby was the first to respond to the trailer and opened the
door, which faces the front of the truck, and saw a person tucked in the storage
space of the soft side trailer between the commodity and the front wall. The

person was later identified as Andrzej Rebilas.

Figure |

 

4. Database queries and a review of his identity documents reveal that Rebilas is a
citizen and national of Poland, who has been granted voluntary departure by an
Immigration Judge in 1998 and has had two visa applications denied by the U.
S. Consulate in 2011 and 2019, both at the U.S. Embassy in Krakow, Poland.

5. During a post-Miranda interview of Rebilas, translated from Polish to English
and back to Polish through the use of a translator, he admitted to approaching
Manthe at a truck stop in Canada to give him a ride to Chicago. Rebilas stated
Manthe asked him if he was the police and Rebilas showed him his Polish
passport, to which Manthe replied that he’d take him. Rebilas stated he paid
Manthe $1,500 United States dollars and entered the trailer door nearest the cab
of the truck.

6. During a search of Manthe, $1,500 USD was discovered in his underwear by
SCBPO T. Silmi. The currency, all hundred dollar bills, had serial numbers in
Case 2:19-mj-30563-DUTY ECF No.1 filed 10/28/19 PagelD.4 Page 4of4

sequential order that were in order to the bills of the $3,500 USD that Rebilas

had on him.

7. On October 24, 2019, information received from the trucking company, Ficel
Transport, revealed that Manthe spoke to the company dispatcher that morning
and stated “he had made a mistake” because “‘a guy offered him cash to bring
him to the United States from Canada.” Later that day Manthe also spoke to the
company’s president, M. Celani, and two other executives on a conference call
and stated he was approached by a Polish guy who asked if Manthe would bring
him to the United States for $3,000. Manthe said the man told him his visa was
expired. The man gave him $1,500 and he would give him another $1,500 after
he arrived in the United States.

8. Therefore, based upon the aforementioned facts, I have probable cause to
believe the defendant, Andrzej Rebilas, had knowingly eluded examination or
inspection by immigration officers; and willfully concealed a material fact in
order to gain entry into the United States, in violation of Title 8 United States
Code, Section 1325(a)(2) and (3).

 

“Kristopher A. Mead, Enforcement Officer
U.S. Customs and Border Protection

Subscribed and sworn before me
This 28" day of October 2019

Mona K. Majzoub
United States Magistrate Judge
